Citation Nr: 0622336	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-05 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from September 1965 to 
December 1968. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was previously before the Board and was remanded in July 
2003. 


FINDING OF FACT

In July 2006, the Board received a written communication from 
the veteran in which he indicated that he no longer wished to 
continue with his appeal. 


CONCLUSION OF LAW

The veteran has withdrawn his appeal, there are therefore no 
issues over which the Board has appellate jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2006, the Board received a written communication from 
the veteran in which he indicated that he no longer wished to 
continue with his appeal.  See 38 C.F.R. § 20.204.  
Therefore, the Board therefore no longer has appellate 
jurisdiction over any issues, and the appeal must be 
dismissed. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal.  


ORDER

The appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


